Ron. R. V. Rayford, page 3 .cV-763) '..~ '~      :         :


the employees of A. &~d M. Colleges-since.the rendition
of the above cited.hases,:the general .rule of law sn-'
nounaed therein Is .applicable to the instant..questlon.
                                              _.
  -,..
     .    In the case of.Hodge v. Lowercolorado  River
Authority, 163 S. W. (26) 855 (Writ Refused) it is stat?
ed that:

           "It is equally well settled;;how8veri
     that a CoUxkty is a govern&r&al   agenqy and
     as.such.is immune from.llablllty~tor~all .: s ,.
     torts, .jUst .as is the State itsiiir,un~qv3
     suoh liability is created by stat,Ute;!!.-.* :
         ... .
         :*;Artlcle46d-15, Vi C. S.i.&ovld&    as'fellous:
       *'? ..        7               .,,
           -"The acquisition .0ra&l&l~!&;int&-
     eat therein pursuant.to this &ti:.th8-~Dlsn~-+
     nlngt.:acqulsitlon,   establisbmht,-+levelopmcint,.
     canstruction,.improvemiintr..majnte~ce.,: equip,-'
     ment; operation,regulatlon,.pSotedt~on~and.~..
     policlng.of alrports'irind
                              alr.~yigatk&:f'faql$+
     ities; iticludingthe acquisl$im ozielk&m-
     tion of airport haesrds; ahd.the:ex+r+se of :.
      any other powers herein-granted to municipal-
    .-H-Les.and:other public'agendi.e's,tq;be sever-
    '*all3 or.jolntly- exercised, are hereby declared
   - do'be DUblic aUd+Qovernmental fun%tions. exer-
      clsed for a DUbliC DUrDOS8. and,siatters Of
     .publZc neoessits: snd In the .cas8 of an~~'coua'
      tg. are.declared to be county functions aiid
      pur~oses'as well as Dubllc snd,+Qovernmental;
      and Iii the case of.any munioipalltgl:other:    .. ~'.
      than's coufity, are declared to be,municipal.
      functions'iind purposes as well.as publicand
      goveraynental. All. land%ind other property
      and privileges acquired and used by or on be-
      half of any~~municlpalitg or other. public.:
      agency in the-manner- and forthe purposes
      ~enumerated~~ln this Aot.shall andsreherebg
      :declared..tobe"acquired and used,:for-:pUbliQ
       and governmental purposes and 'as a mattey.of' :
       public necessity, and, in,the pas8 of a ooun-
       ty or'm~i.c+pal~tg, for,county~or~municipal
       purpg$est,lrespectivelg. ~,,{,Em;Phasls
                                           added.).
          '3lrti'c~e&d-21   is. aS'followS: "        .'i
                    __i.                               :
Hon. R. V. Rayford, page 4 (V-763)



          "This Act ls~cumulative of and in addi-
     tlon to all laws of the State of Texas on
     this subject."

          Also, Article 1269h, Sec. 3, provides, In pert
as follows:
          "
               . and no cltyor county shall be
    liable for Injuries to persons resulting
    from or caused by'any defective, unsound or
    unsafe condition of any suih Air’ Port, or any.
    part thereof, or thing of any chara;cter.there-
    In or resulting from or caused by any negll-
    gence, w-&t of skill, or lack of care on the
    part of any governing Board.or Commisslonersf
    Court;officer, agent, servant or employee or
    other person with reference to the ConStrUc-
    tion; ~lmprovement, management, conduct, or
    maintenauce of any such.Alr Port or.any struc-
    ture, improvement, or thing of any character
    whatever, located therein or CoIUX8Ct8d-th8r8-
    with;" (Reld~unconstitutional as t0 Citi8S
    in th8 case Of Christopher v. City Of m Paso,.
    98 s. w. (28) 394.)

          gfnoe,the County IS 8CtiIIg in a gOV8rnm8ntal
capacity In th8 operation of sn.alrport .and in viev,of
the foregoing, it is .our opinion that the'county $13not
liable.

           Of oourse; if the county, inthe operation or
maintenance'of the arrport takes or confismates private
property of individuals for public use without due.pro-
cess, of law; the county Is liable therefor. .&le v..
State, 136 Tex. 29, 146 S. W: (28) 7'31. That liability
cannot be dissolved by the leasing of the property.

          With reference to your question as te whether
the county hae authority to csrrg insuranoe covering
bodily injury, property damage or any other damages for
whloh it woUI.d not be 1lable;it was held in,Attorney
General's Opinion V-381 that:
           *
                  the Coimnissioners~ Court has no-
     authoriti'io contract .for;aompensatiotion
                                              in-~'
     sursnoe for its employees or for public lia-
     bility insurance., Attorney GeneraLOpinions
     ~Xbs. O-353, O-1922 ed 0~5315. Iq answerto
     youy fifth question, it is our opinlouthat
     the county can not contract for compensation
     insurance for its employees or for public
Hon. R. V. Rayford, Page 5 (V-763)



     llabillty insurance.' It is further-our opln-
     ion thatthe county auditor is not authorized-
     to contract with the county for any insurance,
     and that such contract would be in violation
    ~:of ArtFcle 373, V.PiC."

           Article III of the state Constitution was
 amended.%n the recent election by adding"gection 60
 thereto authorliing the bgislatUr8    to.pass"such 1aWS
 n8cessary to 8llabl8 all COuXlti8S 0r this State to pro-
'vid8 Workm8n~s Compensatloh, Including the right to
 provide its own inSuraIlC8 and to provide for the pay-
 ment of same .by the Counties. However, the necessary
 legislation has not been passed..' Hence the rulii Of
 law ennounoed in the Hedge .&se as"wel1 as the above
 Attorney General Opinion 4s applicable to our auestl'dn,
 an4 vi11 be until and Ul18SS theL8giSlatuX'e ,paSS8S SXI
 Act permlttlng countl6s to purchase such insurance.

                      A?mMARY    _.
            :
          The County a&a      in a~'gov8rnmental ca-
     pabity in the operation of an.alrport %s not
     liable forth8 torts committed b its agents
     ~hil8 operating the same. Art.
     v. Lower Colorado River Authority6d%igl!o?e
     (2d) 855, err@ refused.     The C-om&sIonerst
     Court has no authority to carry lnsurano~ cov--
     ering b&lXly injury, property damage or any
     other--damages for which the county would not
   . be liable.

                                  Very truly yours,
                              ATTORNEY GRRERAL dF TEXAS




BA&:bh                               Assistant



                              APPROVED




                              'ATTOR1PEJI
                                        GRRERAL